In Mandamus. On respondent’s motion for summary judgment, motion to vacate peremptory writ and for leave to file motion for summary judgment, motion for leave to file supplemental affidavit, motion for leave to file supplemental memorandum in support of motion for summary judgment and motion for leave to file second supplemental affidavit; and on relator’s motion for leave to file motion for summary judgment. Motions denied. Sua sponte, cause dismissed.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.